Citation Nr: 1752117	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-27 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) rated as 50 percent disabling prior to June 22, 2009. 

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) by reason of service-connected PTSD, to include the period prior to June 22, 2009. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a November 2007 decision, the RO assigned a 30 percent evaluation for service-connected PTSD.  Later, the RO increased the assigned evaluation to 50 percent, effective April 17, 2007.  In August 2016, the RO again increased the assigned evaluation to 100 percent, effect June 22, 2009.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for the entire period on appeal.  As a result, he is presumed to be seeking the maximum possible evaluation and his claim remains in appellate status.  A.B. v. Brown, 6 vet. App. 35 (1993).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's PTSD did not result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood prior to June 22, 2009.

2.  At no point prior to June 22, 2009 did the Veteran's service-connected PTSD result in total occupational and social impairment.  

3.  The more probative and competent evidence of record preponderates against a finding that the Veteran's service-connected PTSD disability is of such a nature and severity as to prevent him from securing or following substantially gainful employment prior to June 22, 2009.

4.  Since June 22, 2009, the Veteran does not claim and the record does not show that service-connected disability other than his PTSD precludes gainful employment; as such, because a TDIU may not be simultaneously assigned for the same disability that is currently the basis for his 100 percent scheduler rating, TDIU may also not be assigned effective from June 22, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD prior to June 22, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, DC 9411 (2017).

2.  The criteria for entitlement to a TDIU rating, to include the period prior to June 22, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a),(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in December 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the September 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board in September 2013 in order to afford the Veteran a new VA examination and to obtain any outstanding medical records.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was afforded a VA examination in October 2014, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

PTSD

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used for PTSD.  The General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms with decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods with inability to perform occupational tasks (although generally being able to function satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was additionally indicated that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, the Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  As the increased rating claim was still pending before the RO at the time of the August 4, 2014, effective date for the new DSM-V criteria, those criteria would apply, but only from August 4, 2014.  The Board finds that it may also still consider DSM-IV throughout the entire time frame on appeal should that criteria be more favorable to the Veteran.

A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.

Evaluation in Excess of 50 Percent Prior to June 22, 2009

The Veteran received a VA examination for his PTSD in October 2007 and the examiner noted that he reported nightmares since returning from service.  He was especially bothered by memories of being fired on and dreamed of a man whose leg was torn off in a mine blast.  The Veteran indicated that he became disgusted often, and would get angry and throw things. 

The examiner noted that the Veteran last worked in 1972, and a letter from his previous employer indicated that the Veteran was unable to continue working due to nervousness.  He also indicated that he was raised by his mother, and was the youngest of three siblings.  His mother passed away in 1992, followed soon by his brother; his sister passed away more recently in May 2007.  At the time of the examination, the Veteran lived by himself, and did not have a girlfriend and was ever married.  The examiner noted that the Veteran had limited relationships outside of family, and had been unable to maintain employment outside of the home for more than 30 years.  

Upon examination, the Veteran's thoughts were noted to be organized, coherent, and goal-directed.  He reported mumbling and hearing his name called, and presented as suspicious.  The examiner noted little eye contact, and indicated that the Veteran was guarded and a vague historian.  There were no current or recent suicidal or homicidal thoughts, and he was casually and appropriately dressed for the examination.  His shirt and shorts were clean, but he was unshaven and his fingernails were long and dirty.  The Veteran was fully oriented to person, place, and time, and the examiner found no obsessive or ritualistic behavior which interefered with routine activities.  

The Board finds this examination highly probative of the Veteran's mental state prior to June 22, 2009, and concludes that an initial evaluation higher than 50 percent is not warranted from the date of service connection to June 22, 2009.  The competent, credible medical examination did not identify any current social relationships, but found the Veteran enjoyed such relationships prior to all of his relatives passing away.  A 70 percent evaluation is not warranted, as the Veteran did not exhibit evidence of occupational and social impairment due to short or long term memory impairment, impaired judgment or abstract thinking, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships.  Aside from living with his mother and brother, an April 2007 psychiatry note indicates that the Veteran had been sad due to his sister's recent death, which suggests he enjoyed a relationship with her up until her passing.  Furthermore, the Veteran denied symptoms indicative of deficiencies in most areas such as family relations, judgment, thinking or mood, including suicidal ideations, obsessional rituals, and impaired impulse control.  Finally, a 100 percent evaluation is not warranted as the Veteran did not have total occupational and social impairment.  

TDIU

The Veteran has essentially contended that his service-connected PTSD prevents him from obtaining and maintaining substantially gainful employment. 

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In addition, in the process of determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes his case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the record reflects that, for the period on appeal, the Veteran is only service connected for PTSD, rated as 50 percent disabling effective April 17, 2007.  As the Veteran's disability is not 60 percent or more for the period on appeal, he does not meet the criteria for consideration of entitlement to TDIU on a schedular basis.  38 C.F.R. § 4.16(a).

The Board does not find that the Veteran is entitled to a schedular TDIU for the period on appeal, or that referral for extraschedular consideration is warranted.  The evidence of record does not demonstrate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  Specifically, the evidence of record demonstrates that the Veteran worked as a kitchen helper, plate cutter, and machine operator.  However, he last worked in 1972.  Documentation from his previous employers indicate that he was unable to continue working due to his nervousness, headaches, and vision problems.  These statements indicate that the Veteran's unemployment is due in part to his service connected mental health issue, but also due to nonservice-connected disabilities.  

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's service-connected disability, the evidence of record simply does not support his claim that it is sufficient to produce unemployability prior to June 22, 2009.  Although his psychiatric disorder exhibits a degree of impairment, the evidence does not reflect that gainful employment is precluded solely due to that service-connected disability.  To the extent the Veteran is limited by his service-connected disability, any such limitation is found to be contemplated in, and is being adequately compensated by, the current disability rating assigned for it.  Accordingly, for reasons set forth above, a TDIU rating is not warranted prior to June 22, 2009, on either a scheduler or extraschedular basis.  38 C.F.R. § 4.16. 

With respect to the period after June 22, 2009, the Board has considered whether the 100 percent rating assigned for PTSD has effectively mooted any TDIU claim on and after that date, and has concluded in the affirmative.  More specifically, the Veteran has and continues to maintain that it is his PTSD that what makes him unemployable and not either or both of his remaining service-connected disabilities of hearing loss (20 percent) and tinnitus (10 percent).  He also does not assert that his hearing loss is more disabling than currently rated and he is currently receiving the maximum rating available for tinnitus.  Consequently, the Board finds that because a TDIU may not be simultaneously assigned for the same disability that is currently the basis for his 100 percent scheduler rating, TDIU is not available for assignment effective from June 22, 2009.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  








ORDER

An evaluation in excess of 50 percent for PTSD prior to June 22, 2009, is denied.  

Entitlement to TDIU, to include the period prior to June 22, 2009, is denied




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


